                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

In the matter of the search of:  )
                                 )          ORDER
A 2011 Chevrolet Silverado K2500 )
with VIN 1GC1KXCG8BF262445 )                Case No. 1:18-mj-292


       Before the court is a Motion to Unseal Search Warrant Documents filed by the United States

on November 18, 2019. The United States posits that the public may have access to these judicial

records. See Nixon v. Warner Communications, 435 U.S. 589, 597 (1978).

       The court GRANTS the United States’ motion (Doc. No. 10) and orders that the search

warrant and its corresponding documents be unsealed on November 20, 2019.

       IT IS SO ORDERED.

       Dated this 20th day of November, 2019.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
